Case: 13-12729   Date Filed: 04/17/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-12729
                         Non-Argument Calendar
                       ________________________

                        Agency No. A088-690-622


ARTEM PETLYOVANYY,

                                                                     Petitioner,

                                  versus


U.S. ATTORNEY GENERAL,
                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (April 17, 2014)


Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-12729        Date Filed: 04/17/2014       Page: 2 of 4


       Artem Petlyovanyy, a citizen and national of Ukraine, seeks review of the

Board of Immigration Appeals’ (BIA’s) affirmance of the Immigration Judge’s

(IJ’s) denial of his petition for asylum. 1 After review of the record and

consideration of the parties’ briefs, we deny the petition because substantial

evidence supports the IJ’s and BIA’s finding that Petlyovanyy did not demonstrate

his feared persecution was on account of a protected category under 8 U.S.C.

§ 1101(a)(42)(A).2

       The Attorney General has discretion to grant asylum to an alien that meets

the Immigration and Nationality Act’s definition of refugee. Diallo v. U.S. Att’y

Gen., 596 F.3d 1329, 1332 (11th Cir. 2009). An asylum applicant bears the burden

of establishing, with specific and credible evidence, that: (1) he suffered past

persecution on account of a protected ground; or (2) he has a well-founded fear of

future persecution on account of a protected ground. Id. In order to qualify for

asylum, the alleged feared persecution must be on account of one of the five



       1
         Because Petlyovanyy did not address the denials of withholding of removal or relief
under the United Nations Convention Against Torture and Other Cruel, Inhuman and Degrading
Treatment or Punishment in his brief on appeal, those claims are accordingly deemed abandoned.
See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       2
          Where the BIA issues its own opinion, but expressly adopts the IJ’s reasoning, we
review both the BIA’s and IJ’s decision. Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1048 (11th
Cir. 2009). We review conclusions of law de novo, and review findings of fact for substantial
evidence. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). Id. Under the
substantial evidence test, we view the evidence in the light most favorable to the decision and
must affirm the decision if it is supported by reasonable, substantial, and probative evidence on
the record. Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1332 (11th Cir. 2010).

                                                2
              Case: 13-12729     Date Filed: 04/17/2014    Page: 3 of 4


protected grounds—“race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A).

      Petlyovanyy testified that the mafia targeted his mother primarily to collect

protection payments. Following her murder, the mafia targeted him and his family

to try and collect the remainder of those payments. While it is true that the familial

relationship played a necessary role in the targeting, the underlying motivation was

based on the payments and any characteristic regarding the family relationship was

tangential to the mafia’s intent. Petlyovanyy may not establish his eligibility for

asylum based on his refusal to cooperate with the mafia, or the fact that his family

was the victim of criminal activity. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247,

1258 (11th Cir. 2006) (stating evidence of private acts of violence or the

petitioner’s refusal to cooperate with criminals, or that merely shows that a person

has been the victim of criminal activity, does not constitute evidence of persecution

based on a statutorily protected ground); Sanchez v. U.S. Att’y Gen., 392 F.3d 434,

437-38 (11th Cir. 2004) (explaining that to show a petitioner fears persecution on

account of a protected ground, it is not enough for a petitioner to show that he will

be persecuted due to his refusal to cooperate with guerilla groups). Substantial

evidence supports the BIA’s finding that Petlyovanyy could not establish a nexus

between the feared persecution and a protected ground. See 8 U.S.C.

§ 1158(b)(1)(B)(i) (stating an applicant must demonstrate that an enumerated


                                          3
                Case: 13-12729        Date Filed: 04/17/2014       Page: 4 of 4


ground “was or will be at least one central reason for persecuting” him).

Accordingly, we deny Petlyovanyy’s petition. 3

       PETITION DENIED.




       3
          Because Petlyovanyy has not shown that any persecution would be on account of a
protected ground, he cannot show that he is eligible for asylum. Accordingly, we need not
address his other arguments regarding the safety of relocation within Ukraine and the lack of
notice or opportunity to provide corroborating evidence to confirm his belief that his father and
brother may have been killed by the mafia.



                                                 4